In an action to recover moneys claimed to be due under certain fire insurance policies, the defendants appeal from an order of the Supreme Court, Kings County, entered July 20, 1965, which denied conditionally their respective motions to dismiss the complaint for lack of prosecution. Order reversed, without costs, motions granted unconditionally, and complaint dismissed, without costs. Pursuant to CPLR 3216, as amended, defendants duly served upon plaintiff’s attorneys a notice demanding that within 45 days plaintiff file a note of issue. Plaintiff admits the failure to comply and the excuse proffered by its attorney is not sufficient (see Heller v. Josephthal & Co., 21 A D 2d 872). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.